PER CURIAM.
Plaintiff, suing for real state commissions allegedly due him from defendants, suffered an adverse final judgment and appeals. All of the questions raised on *68appeal turn on factual issues and from a review of the record we find contained therein competent, substantial evidence to sustain the finding's of the trial court who tried the case without a jury. Under such circumstances we are not entitled to substitute our judgment for that of the trier of fact. First Atlantic National Bank of Daytona Beach v. Cobbett, Fla.1955, 82 So.2d 870; Tucker v. Forty-Five Twenty-Five, Inc., Fla.App.1967, 199 So.2d 522; Leeb v. Read, Fla.App.1966, 190 So.2d 830.
WALDEN, C. J., OWEN, J., and GOODING, MARION W, Associate Judge, concur.